Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 1 of 22 PAGEID #: 1422




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL H. DALTON,

       Plaintiff,
                                                         Civil Action 2:20-cv-3636
       v.                                                Judge James L. Graham
                                                         Magistrate Judge Chelsey M. Vascura

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.


                           REPORT AND RECOMMENDATION

       Plaintiff brings this action under 42 U.S.C. § 405(g) for review of a final decision of the

Commissioner of Social Security (“Commissioner”) denying his application for Disability

Insurance Benefits (“DBI”). This matter is before the undersigned for a Report and

Recommendation (“R&R”) on Plaintiff’s Statement of Errors (ECF No. 14), the Commissioner’s

Memorandum in Opposition (ECF No. 16), Plaintiff’s Reply (ECF No. 17) and the

administrative record (ECF No. 11). For the reasons that follow, it is RECOMMENDED that

the Court REVERSE Plaintiff’s Statement of Errors and OVERRULE the Commissioner’s

non-disability finding and REMAND this case to the Commissioner and the ALJ under Sentence

Four § 405(g) for further consideration consistent with this Report and Recommendation.

                                    I.      BACKGROUND

       Plaintiff filed an application for DBI on February 8, 2017, alleging that he became

disabled on August 11, 2016. (R. at 195.) Plaintiff’s application was denied initially in March

2016, and upon reconsideration in April 2017. (R. at 94–105, 106, 107–120, 121.) A hearing

was held on March 13, 2019, before an Administrative Law Judge (“ALJ”), who issued an
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 2 of 22 PAGEID #: 1423




unfavorable determination on April 11, 2019. (R. at 60–93, 18–38.) The Appeals Council

declined to review that unfavorable determination, and thus, it became final. (R. at 1–6.)

       Plaintiff seeks judicial review of that final determination. He alleges a single assignment

of error: the ALJ failed to properly evaluate medical opinions from his treating physician,

Douglas A. Myers, MD. The undersigned finds that Plaintiff’s claim has merit.

                                II.     THE ALJ’s DECISION

       The ALJ issued his decision on April 11, 2019, finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. at 18–38.) At step one of the sequential

evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially gainful activity

since August 11, 2016, his application date. (R. at 23.) At step two, the ALJ found that Plaintiff




1
 Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
Although a dispositive finding at any step terminates the ALJ’s review, see Colvin v. Barnhart,
475 F.3d 727, 730 (6th Cir. 2007), if fully considered, the sequential review considers and
answers five questions:

       1. Is the claimant engaged in substantial gainful activity?

       2. Does the claimant suffer from one or more severe impairments?

       3. Do the claimant’s severe impairments, alone or in combination, meet or equal the
       criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
       C.F.R. Subpart P, Appendix 1?

       4. Considering the claimant’s residual functional capacity, can the claimant perform his
       or her past relevant work?

       5. Considering the claimant’s age, education, past work experience, and residual
       functional capacity, can the claimant perform other work available in the national
       economy?

See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264
(6th Cir. 2009); Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).


                                                 2
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 3 of 22 PAGEID #: 1424




had the following severe impairments: SLAP tear, rotator cuff tear and degenerative joint disease

of the right shoulder. (Id.) At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 25.)

       The ALJ then set forth Plaintiff’s residual functional capacity (“RFC”) 2 as follows:

       [T]he claimant has the residual functional capacity to perform light work as defined
       20 C.F.R. § 404.1567(b) except the claimant is limited to occasional pushing and
       pulling with the right arm; no climbing ladders, ropes, or scaffolds or crawling; no
       reaching above the shoulder with right arm; occasional reaching below the shoulder
       with the right arm; occasional handling and frequent fingering with right hand; and
       no exposure to workplace hazards such as unprotected heights and machinery.

(R. at 25.) When assessing Plaintiff’s RFC, the ALJ considered the record evidence, including,

inter alia, records documenting Plaintiff’s diagnoses and treatments. (R. at 26–31.) The ALJ

also considered a number of medical opinions and discussed the weight that was assigned to each

of them. (Id. at 29–30.)

       At step four, the ALJ determined that Plaintiff could not perform his past relevant work.

(R. at 31.) At step five, the ALJ relied on testimony from a Vocational Expert (“VE”) to

determine that in light of Plaintiff’s age, education, work experience, and RFC, jobs existed in

significant numbers in the national economy that he could perform. (R. at 31–32.) The ALJ

therefore concluded that Plaintiff was not disabled under the Social Security Act. (R. at 32.)




2
 A claimant’s RFC is an assessment of “the most [he] can still do despite [his] limitations.” 20
C.F.R. § 4040.1545(a)(1).


                                                 3
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 4 of 22 PAGEID #: 1425




                          III.    RELEVANT RECORD EVIDENCE3

A.     Plaintiff’s Testimony

       At the March 19, 2019 hearing, Plaintiff, who was represented by counsel, testified that

he started working at Dollar General in 2011 as a loader taking items off conveyor belts and

loading carts that he pushed into trailers. (R. at 69.) Plaintiff explained that he was injured when

lifting a heavy box at that job in 2012. (R. at 69–70.) Plaintiff also testified that he was right-

handed and that he could drive but had to use his left hand to put his vehicle in gear. (R. at 66,

67.) Plaintiff stated that it was hard for him to really do anything because any type of “tug” on

his right arm caused pain in his shoulder and bicep and across his chest. (R. at 79–80.) Plaintiff

indicated that although he was not receiving treatment at the time of the hearing, he had

previously received cortisone shots, which helped for about a week. (R. at 80.) He also

explained that he had undergone three shoulder surgeries and rehabilitation, that he had reached

a plateau in his rehabilitation efforts, and that his shoulder had gotten progressively worse. (R. at

76–77, 78–80.)

       Plaintiff also described a typical day. (R. at 81–82.) He would wake up from sleeping in

a chair because he could not sleep in a bed. (Id.) He would attempt to do housework, but he had

to stop every 10-to-15 minutes to allow his pain to ease up. (R. at 81.) He would try to do

something else to achieve a sense of accomplishment. (Id.) He needed to rest because standing

or walking caused him pain when his arm hung for too long. (Id.) He would sometimes wear his

sling and sometimes use only his left arm. (Id.) Plaintiff also napped for 20 minutes several

times during the day because of his difficulties sleeping in a bed. (R. at 83.) He could not tie




3
 Discussion of the evidence is limited to those portions bearing directly on Plaintiff’s allegation
of error.
                                                  4
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 5 of 22 PAGEID #: 1426




shoes, button shirts, or write with his right hand. (R. at 83.) He made efforts to help, but his

wife did most of the housework. (R. at 84.)

B.      Medical Records

        1. Plaintiff’s Surgery and Physical Therapy

        The record reflects that Plaintiff injured his right shoulder while working on May 14,

2012. (R. at 317, 338, 1174.) An MRI of Plaintiff’s right shoulder on June 29, 2012, showed

edema and moderate degenerative changes at the AC joint. (R. at 297.) The rotator cuff also

showed increased signal and thinning of the articular surface of the infranspinatus suggestive of a

low-grade undersurface tear. (Id.) In addition, Plaintiff had an osteochandral injury to the

posterolateral, superior humeral head. (Id.) Plaintiff was referred to Dr. Samuel Finck. (R. at

1174–76.) On August 21, 2012, Plaintiff reported that his pain had improved, and an

examination showed that he had a “pretty good range of motion.” (R. at 1175.)

        On November 6, 2012, Plaintiff treated again with Dr. Finck. (R. at 1168.) He reported

reinjuring his shoulder on October 25, 2012, while lifting at work. (Id.) Dr. Finck found that

Plaintiff had pain, but full range of motion and 5/5 strength in his right shoulder. (Id.) Plaintiff

received a cortisone shot. (Id.) On December 18, 2012, Plaintiff appeared to be better since his

last visit. (R. at 1169.)

        A right shoulder examination Dr. Finck performed on March 28, 2013, revealed that

Plaintiff had a full range of motion actively, but he continued to have weakness secondary to

pain in the AC joint with any resistance. (R. at 1170.) Plaintiff received a cortisone injection.

(Id.) On May 29, 2013, Dr. Finck performed a right-shoulder arthroscopy subacromial

decompression DCE and limited debridement of the cuff and labrium. (R. at 1172, 893–95.) At

a post-operative follow up visit with Dr. Finck on June 12, 2013, Plaintiff had no significant pain



                                                  5
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 6 of 22 PAGEID #: 1427




over the AC joint. (R. at 1173.) At a second visit on July 30, 2013, however, he had mild pain

over the AC joint. (R. at 1177.) Plaintiff also had the following active ranges of motion: 170°

forward flexion; 85° abduction; and 50° external rotation. (Id.) However, Plaintiff’s strength

score was 5/5 in his supraspinatus, infraspinatus, and subscapularis. (Id.)

       On September 10, 2013, Plaintiff’s pain was well controlled with medications, and his

incisions were healed. (R. at 1178.) Plaintiff’s active ranges of motion were not normal, and he

had some pain over the AC joint and the coracoid process, but he was neurovascularly intact

distally in the operative extremity. (Id.) Plaintiff’s strength was also 5/5 in his supraspinatus,

infraspinatus, and subscapularis. (Id.)

       Plaintiff participated in physical therapy, which included a work-hardening program that

he completed on December 24, 2013. (R. at 778–86.) At program completion, Plaintiff’s right

shoulder flexion, abduction, and internal rotation were not within normal limits and he had some

difficulty with overhead activity, but he was able to lift and carry up to 35 pounds infrequently,

26 pounds occasionally, and he functioned at a medium physical demand level. (Id.)

       On November 12, 2013, Plaintiff treated with Dr. Finck. (R. at 306.) Plaintiff’s active

ranges of motion were not normal, he had mild pain over the AC joint, and mild-to-moderate

pain over the anterior shoulder in the supraspinitus region and the bicipital groove. (Id.) But

Plaintiff was neurovascularly intact distally in the operative extremity, and he had 5/5 strength in

his supraspinatus, infraspinatus, and subscapularis. (Id.)

       On December 31, 2013, Dr. Finck noted that although Plaintiff reported that physical

therapy had been helpful, he had a 35-pound lifting limit. (R. at 307.) Upon examination,

Plaintiff’s active ranges of motion were still not within normal ranges. (Id.) Plaintiff’s strength




                                                  6
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 7 of 22 PAGEID #: 1428




testing was the same. (Id.) Dr. Finck noted Plaintiff’s labral pathology and a partial tear of the

rotator cuff and wrote that these may have been contributing to Plaintiff’s slow progress. (Id.)

       On January 7, 2014, Plaintiff had an MRI arthrogram. (R. at 294–95.) It appeared that

there was interval progression of the undersurface tear of the distal infraspinatus tendon near the

myotendinous junction. (Id.) Findings suggested a delamination-type tear. (Id.) On January 21,

2014, Dr. Finck recommended operative intervention. (R. at 1181.)

       On March 5, 2014, Dr. Finck performed a right shoulder arthroscopic rotator cuff repair,

a SLAP repair, and biceps tenodesis. (R. at 309.) At a follow-up appointment on March 19,

2014, Plaintiff’s pain was well controlled with medications, he had no significant pain over his

AC joint, and he was neurovascularly intact distally in the operative extremity. (Id.) At a post-

operative follow up appointments in March, April, June, July, and August 2014, Plaintiff had no

significant pain over the AC joint and no evidence of a popeye’s sign. (R. at 310, 1185, 1187,

1188, 1190.) He did not have, however, full active ranges of motion at these visits. (Id.)

       Plaintiff participated in physical therapy that included a work conditioning program that

he completed on September 18, 2014. (R. at 339–56.) Plaintiff had limited range of motion and

strength in his right shoulder, pain affected his function, and he was unable to perform the

demands of his job, which was medium. (R.at 351, 355.) He did, however, demonstrate the

ability to perform work at the light-medium physical level. (R. at 355.)

       On October 2, 2014, Dr. Finck examined Plaintiff and found that he had mild pain over

the AC joint. (R. at 1192.) A right shoulder arthrogram was done on October 23, 2014. (R. at

312–13, 1193.) Although there was no acute abnormality, there was mild tendinopathy of the

distal infraspinatus and supraspinatus tendons that might have been related to the injection

procedure, or alternatively, a pinhole tear. (Id.) There was also degenerative change at the AC



                                                 7
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 8 of 22 PAGEID #: 1429




joint. (Id.) At a visit on November 6, 2014, Plaintiff reported that he had pain in the area below

his bicep tenodesis. (R. at 1194.) Dr. Finck found that Plaintiff had tenderness maximally with

palpitation over that area and a mild positive Speed’s test. (Id.) Nevertheless, Plaintiff had full

range of motion in his right shoulder and was neurovascularly intact distally. (Id.) Plaintiff

subsequently received a cortisone injection in the right bicep. (R. at 1196.) On December 16,

2014, Dr. Finck wrote that Plaintiff continued to have tenodesis site pain and that he believed

that an open biceps tenodesis would allow Plaintiff to return to his full capabilities at his job. (R.

at 1197.)

        Plaintiff saw Dr. Finck again on January 14, 2015, for right shoulder pain secondary to

continued bicep tendonitis. (R. at 315.) Dr. Finck wrote that they had applied for surgery to

address the right shoulder bicep tendonitis and retained suture hardware but that there were no

new approvals at that point. (Id.) A cortisone shot seemed to take away some of Plaintiff’s pain.

(Id.)

        An independent medical examination was done on February 25, 2015. (R. at 317–20.)

Plaintiff had 180° of forward flexion in the right upper extremity; 60° extension; 130° abduction;

20° adduction with discomfort; 80° internal rotation; and 70° external rotation. (Id.) He had

tenderness and palpitation over the lateral and anterior portion of his shoulder, mildly positive

Hawkins impingement sign; and positive results for a Scarf test, Speed’s test, and an empty can

test for bicep pain. (Id.) But he had normal sensation and good strength in the biceps and

triceps. (Id.)

        Plaintiff treated with Dr. Finck again on May 27, 2015. (R. at 1200.) Plaintiff continued

to have pain in the bicep region and right shoulder. (Id.) On June 30, 2015, Dr. Finck wrote that

Plaintiff had pain primarily over the anterior shoulder and the biceps tendinitis site. (R. at 326–


                                                  8
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 9 of 22 PAGEID #: 1430




27.) A cortisone shot seemed to take away some of the pain, but he still had pain when lifting

and possible synovitis related to his suture knots. (Id.) Dr. Finck’s right upper extremity

examination findings were not different from findings at recent prior visits. (Id.) Plaintiff was

scheduled for a third surgery. (R. at 362.)

       Plaintiff participated in physical therapy that included a work conditioning program that

he completed on December 10, 2015. (R. at 917–75.) At program completion, Plaintiff was

exhibiting the ability to perform work at a light physical demand level. (R. at 968.)

       At post-operative appointments with Dr. Finck in July, September, October, and

December 2015, and January 2016, Plaintiff had no significant pain over the AC joint and no

evidence of popeye’s sign. (R. at 1205, 1207, 1209, 1211.) He was also neurovascularly intact

distally in the operative extremity at these visits, and his rotator strength testing scores generally

improved from 3/5 to 5/5. (Id.) On January 6, 2016, however, Plaintiff was mildly tender over

the OBT site. (R. at 1211.) Dr. Finck applied for an MRI to evaluate Plaintiff’s labral tear repair

integrity. (R. at 1212, 1213.) That MRI, which was done on January 19, 2016, revealed partial

tears of the supraspinatus and infraspinatus as well as tearing/fraying of the superior/posterior

lebrum. (R. at 1214.) On February 9, 2016, Plaintiff had sharp pain over the anterior shoulder

near the arthroscopic biceps tenodesis site and pain over his AC joint. (Id.) Dr. Finck

recommended a surgical consult to see if there would be any benefit to further surgery. (Id.)

       On April 12, 2016, Dr. Finck discussed with Plaintiff the results of the surgical consult.

(R. at 1216.) Dr. Finck conveyed that the consultant did not feel that surgery was necessarily the

answer, and that work conditioning or work hardening might be. (Id.) On May 31, 2016, an

examination revealed that Plaintiff had full flexion but with discomfort starting at 140°, and 85°

external rotation with the arm abducted and internal rotation in the upper lumbar area. (R. at


                                                   9
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 10 of 22 PAGEID #: 1431




 1218.) Plaintiff’s strength scores were 4+/5 supraspinatus, 5-/5 infraspinatus, and 5/5

 subscapularis. (Id.) Dr. Finck planned for Plaintiff to continue physical therapy and light duty

 work and to apply for work conditioning. (Id.)

         Plaintiff participated in physical therapy that included a work hardening program that he

 completed on June 30, 2016. (R. at –1080.) Upon discharge, Plaintiff had shoulder flexion of

 145°–150°, shoulder abduction from 153°–160°, external rotation from 80° to within normal

 limits, and internal rotation from 60°–80°. (R. at 1075–76.) Dr. Finck examined Plaintiff both

 during and after his participation in the work hardening program. On June 29, 2016, Dr. Finck

 found that Plaintiff had full flexion but with discomfort starting at 140°–150°, and 85° external

 rotation with the arm abducted and internal rotation in the upper lumbar area. (R. at 1221.)

 Plaintiff’s rotator cuff muscle strength scores were 4+/5 supraspinatus, 5-/5 infraspinatus, and

 5/5 subscapularis. (Id.) He had, however, a positive Speed’s test. (Id.) Dr. Finck wrote that the

 plan was for Plaintiff to return to light duty with a 15-20 pound lifting restriction. (Id.) On

 August 2, 2016, Plaintiff reported experiencing pain after using a weed eater. (R. at 1224.)

 Upon examination, however, his right shoulder motion was still nearly full, and his rotator cuff

 strength was unchanged. (R. at 1225.)

         An impairment medical examination was done on April 17, 2017. (R. at 1232–33.)

 Plaintiff reported that his only treatment at that time was that he was taking Flexeril and Vicodin.

 (Id.) Plaintiff had tenderness to palpitation over the anterior, superior, and lateral aspect of the

 right shoulder joint without crepitus or gross ligamentous laxity. (Id.) Manual muscle testing of

 strength in the right shoulder and right biceps area showed inconsistent give-way with pain

 inhibition in the shoulder and right bicep region. (Id.) Plaintiff’s right shoulder motion showed

 restrictions. (Id.)


                                                   10
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 11 of 22 PAGEID #: 1432




        2. Records and Opinions from Plaintiff’s Primary Care Physician, Dr. Myers

        Plaintiff’s primary care physician, Dr. Myers, routinely treated Plaintiff for essential

 hypertension. Dr. Myers’ treatment notes from 2015 contain numerous references, however, to

 Plaintiff’s shoulder issues. On June 23, 2015, Dr. Myers, examined Plaintiff and found that his

 extremities were all normal. (R. at 1108.) On September 29, 2015, Dr. Myers noted that

 Plaintiff had undergone shoulder surgery nine weeks prior and had just begun work hardening in

 physical therapy. (R. at 1107.) Upon examination, Dr. Myers also wrote that Plaintiff’s shoulder

 was healing. (Id.) On December 29, 2015, Dr. Myers wrote that Plaintiff was still “doing

 exercises and rehab from his shoulder surgery.” (R. at 1105.)

        Notes from 2016 also contain information about Plaintiff’s shoulder issues. Dr. Myers

 examined Plaintiff on March 14, 2016, and determined that he had no cyanosis, clubbing, or

 edema in his extremities. (R. at 1104.) He diagnosed Plaintiff with primary osteoarthritis

 involving multiple joints. (Id.) On July 5, 2016, Dr. Myers examined Plaintiff and found that he

 had flexion, abduction, and internal and external rotation with mild discomfort and some

 persistent loss of motion. (R. at 1100.) Dr. Myers also wrote that there was “abduction to

 approximately 90° as well as forward flexion” and that “[t]his is done with some mild stiffness

 and pain still.” (Id.) On October 4, 2016, Dr. Myers wrote that Plaintiff was “having issues with

 continued pain in his right shoulder and has lost his employment due to not being able to perform

 his job. He has tried work but is unable.” (R. at 1098.) Upon examination, Plaintiff had no

 arthritic changes or edema in his extremities. (Id.)

        Dr. Myers continued to treat Plaintiff in 2017. On January 3, 2017, Dr. Myers wrote that

 Plaintiff continued to have daily pain in his shoulder and that Plaintiff was not working. (R. at

 1096.) At that time, Plaintiff had no arthritic change or edema in his extremities and normal grip


                                                 11
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 12 of 22 PAGEID #: 1433




 strength, but he had pain with full range of motion in his shoulder and pain with abduction and

 flexion above 45 degrees. (R. at 1096.)

          On February 21, 2017, Dr. Myers wrote a letter to Opportunities for Ohioans With

 Disabilities (“OOWD”). (R. at 1231.) In it, Dr. Myers stated that Plaintiff suffered from

 hypertension and chronic right shoulder pain and that although Plaintiff’s blood pressure was

 controlled with medication, his right shoulder condition was disabling. (Id.) Dr. Myers

 explained that Plaintiff underwent surgery in 2014 to treat a SLAP and a rotator cuff tear and that

 in 2015, Plaintiff had undergone a revision and repair of an extension of the labral tear. (Id.) Dr.

 Myers also wrote that despite extensive rehabilitation, Plaintiff’s shoulder had limited range of

 motion in both flexion and extension and that he experienced daily pain. (Id.) Dr. Myers wrote

 that Plaintiff was unable to work with this injury and pain. (Id.) Dr. Myers wrote a second letter

 to OOWD on March 28, 2017, indicating that there had been no change to Plaintiff’s condition.

 (R. at 1230.)

          During examinations during the rest of 2017 and in January 2018, Dr. Myers noted that

 Plaintiff had no arthritic changes or edema in his extremities. (R. at 1270, 1268, 1266, 1264.)

 An examination on July 11, 2017, however, revealed that Plaintiff’s shoulder had pain with

 limited range of motion. (R. at 1268.) At an examination on October 11, 2017, Plaintiff’s right

 shoulder and trapezius muscle were tender with full range of motion. (R. at 1266.) On January

 11, 2018, Plaintiff’s right shoulder had limited range of motion. (R. at 1264.) During this

 period, Plaintiff reported daily pain in his right shoulder and right hand. (R. at 1269, 1267, 1266,

 1264.)

          Dr. Myers continued to treat Plaintiff in 2018. On January 17, 2018, Plaintiff reported

 daily pain and discomfort in his right shoulder and into his right bicep. (R. at 1260.) Dr. Myers’



                                                  12
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 13 of 22 PAGEID #: 1434




 examination revealed that Plaintiff’s shoulder had limited motion. (R. at 1262.) Additionally,

 although there was tenderness into the bicep tendon associated with known tendinosis, it did not

 limit Plaintiff’s range of motion as that was an issue with his shoulder. (Id.) Dr. Myer wrote that

 Plaintiff’s post-operative and rehabilitation pain had become chronic. (R. at 1263.) He planned

 to continue to have Plaintiff stretch daily to improve his range of motion, flexibility, and

 strength, but he could not offer any other suggestions for Plaintiff’s shoulder. (Id.)

          On April 11, 2018, Plaintiff’s shoulder had no cyanosis or edema, but he only had flexion

 to 50° and abduction to 45° before he had pain and loss of motion. (R. at 1258.) On July 11,

 2018, there was no arthritic changes or edema in Plaintiff’s extremities, but his right shoulder

 had limited range of motion in flexion/extension and abduction and rotation. (R. at 1253.)

 Plaintiff also had pain with movement. (Id.) Plaintiff’s hydrocodone-acetaminophen

 prescription was nevertheless discontinued at that time because it was no longer needed. (R. at

 1254.)

          On September 18, 2018, Plaintiff sought treatment for arm pain. Plaintiff reported that he

 had an incident at home several days before his office visit, during which he experienced mild

 aching pain in his shoulder. (R. at 1251.) There was, however, no injury mechanism. (Id.)

 Plaintiff had also noticed a bruise on the inside of his arm near his shoulder, but he had no pain

 or discomfort with a full range of motion. (Id.) A musculoskeletal examination revealed normal

 range of motion, and that Plaintiff had no edema, tenderness, or deformity. (Id.) Dr. Myer

 wrote that “without specific injury . . . this most likely represents scar tissue from previous

 surgery and treatment on [Plaintiff’s] right shoulder that is torn and cause a small amount of

 bleeding and/or muscle fiber tear.” (R. at 1252.) Dr. Myer noted again that Plaintiff had full

 range of motion and that his strength was normal. (Id.) On October 19, 2018, however, Plaintiff


                                                  13
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 14 of 22 PAGEID #: 1435




 had mild arthritic changes in his extremities and his shoulder was more painful with partial range

 of motion only. (R. at 1249.)

        On November 2, 2018, Dr. Myer authored a letter to Plaintiff’s counsel. (R. at 1281–82.)

 In it, he indicated that Plaintiff suffered an acute injury to his right shoulder in 2012 and that he

 subsequently underwent three surgeries for a torn rotator cuff and a labral tear. (Id.) Dr. Myer

 noted that Plaintiff had undergone significant physical therapy due to persistent pain and loss of

 motion in his shoulder and that he currently had flexion of his shoulder to 90°; abduction to 60°;

 extension to 15°; and some loss of motion with both internal and external rotation, all of which

 were associated with pain at the end point, and that Plaintiff had pain with full flexion and

 abduction to those levels. (Id.) Dr. Myers wrote that Plaintiff’s motion had not improved since

 his last surgery, that Plaintiff had permanent limitations, and that repetitive motion of Plaintiff’s

 right shoulder and any lifting exacerbated Plaintiff’s symptoms and increased his pain. (Id.)

        The following day, Dr. Myers completed a Medical Source Statement in which he opined

 the following limitations. (R. at 1283–85.) Plaintiff could never lift 21–50 pounds; rarely lift

 11–20 pounds; occasionally lift 6–10 pounds; and frequently lift 1–5 pounds. (Id.) Plaintiff

 could rarely reach with his right hand/arm and that that he could not “fully do, due to loss of

 right shoulder range of motion.” (Id.) Plaintiff could occasionally handle and frequently finger

 with his right hand. (Id.) Plaintiff could also frequently bend and climb steps, and could

 occasionally crouch/squat, crawl, and climb ladders. (Id.) Plaintiff was unable to reach above

 shoulder level with his right hand. (Id.) Moreover, Plaintiff’s condition was likely to deteriorate

 if placed under stress associated with a job, and he would have two or more unscheduled

 absences a month. (Id.) Dr. Myers indicated that his assessment was premised on his diagnosis

 of chronic shoulder pain, right shoulder rotator cuff tear, and right shoulder capsulitis. (Id.) Dr.


                                                   14
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 15 of 22 PAGEID #: 1436




 Myers additionally indicated that Plaintiff’s condition had existed and persisted since August 11,

 2016. (Id.)

        On January 1, 2019, Dr. Myers treated Plaintiff. At that time, Dr. Myers wrote that

 Plaintiff was still having issues with pain in his right shoulder and that an examination revealed

 mild arthritic changes and loss of motion but no edema. (R. at 1333.)

        3. State Agency Reviewer’s Opinions

        On March 6, 2016, Steven Sutherland, MD, reviewed Plaintiff’s file at the initial level

 and opined that Plaintiff had the following limitations. Plaintiff could lift or carry 20 pounds

 occasionally and 10 pounds frequently. (R. at 101.) Plaintiff could stand and/or walk and sit for

 about 6 hours in an 8-hour work day. (Id.) Plaintiff could only occasionally push and/or pull

 with his right upper extremity due to ongoing shoulder pain and treatment. (Id.) Plaintiff could

 never crawl or climb ladders, ropes, or scaffolds. (Id.) Plaintiff was also limited to no more than

 occasional overhead and front or lateral reaching above the shoulder level with his right arm, but

 he could do unlimited front and lateral reaching below shoulder level with his right arm. (R. at

 102.) Plaintiff was also unable to be exposed to unprotected heights. (Id.) State agency

 reviewer, Anne Prosperi, D.O., reviewed Plaintiff’s file during reconsideration and opined the

 same limitations. (R. at 115–17.)

                                  IV.     STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

 Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

 proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

 (quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

 § 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by



                                                  15
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 16 of 22 PAGEID #: 1437




 substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

 defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

 F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

 “‘take into account whatever in the record fairly detracts from [the] weight’” of the

 Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

 Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

        Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

 that finding ‘even if there is substantial evidence in the record that would have supported an

 opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

 Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

 substantial evidence standard, “a decision of the Commissioner will not be upheld where the

 SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

 or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

 746 (6th Cir. 2007).

                                         V.      ANALYSIS

        As previously explained, Plaintiff alleges that the ALJ erred when evaluating Dr. Myers’

 opinions. (ECF No. 14, at PageID 1395–21.) That allegation of error is well taken.

        The ALJ must consider all medical opinions that he or she receives in evaluating a

 claimant’s case. 20 C.F.R. § 416.927(c).4 Where a treating source’s opinion, like that of Dr.




 4
  Plaintiff’s application was filed on February 8, 2017. (R. at 195.) Accordingly, it is governed
 by regulations applicable to claims filed prior to March 27, 2017.
                                                  16
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 17 of 22 PAGEID #: 1438




 Myers, is submitted, the ALJ generally gives deference to it “since these sources are likely to be

 the medical professionals most able to provide a detailed, longitudinal picture of [a patient’s]

 medical impairment(s) and may bring a unique perspective to the medical evidence that cannot

 be obtained from the objective medical filings alone . . . . ” 20 C.F.R. § 416.927(c)(2); Blakley v.

 Comm’r of Soc. Sec., 581 F.3d 399, 408 (6th Cir. 2009). If the treating physician’s opinion is

 “well supported by medically acceptable clinical and laboratory diagnostic techniques and is not

 inconsistent with the other substantial evidence in [the claimant’s] case record, [the ALJ] will

 give it controlling weight.” 20 C.F.R. § 404.1527(c)(2).

           If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

 must meet certain procedural requirements. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544

 (6th Cir. 2004). Specifically, if an ALJ does not give a treating physician’s opinion controlling

 weight:

           [A]n ALJ must apply certain factors—namely, the length of the treatment
           relationship and the frequency of examination, the nature and extent of the
           treatment relationship, supportability of the opinion, consistency of the opinion
           with the record as a whole, and the specialization of the treating source—in
           determining what weight to give the opinion.

 Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

 or decision for the weight [the ALJ] give[s] [a claimant’s] treating source’s opinion.” 20 C.F.R.

 §§ 404.1527(c)(2), 416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently

 specific to make clear to any subsequent reviewers the weight the adjudicator gave to the treating

 source’s medical opinion and the reasons for that weight.” Friend v. Comm’r of Soc. Sec., 375 F.

 App’x 543, 550 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals

 for the Sixth Circuit has stressed the importance of the good-reason requirement:

           “The requirement of reason-giving exists, in part, to let claimants understand the
           disposition of their cases,” particularly in situations where a claimant knows that

                                                   17
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 18 of 22 PAGEID #: 1439




          his physician has deemed him disabled and therefore “might be especially
          bewildered when told by an administrative bureaucracy that she is not, unless some
          reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128, 134 (2d
          Cir. 1999). The requirement also ensures that the ALJ applies the treating physician
          rule and permits meaningful review of the ALJ’s application of the
          rule. See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

 Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important

 when the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v.

 Comm’r of Soc. Sec., 313 F. App’x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242).

          There is no requirement, however, that an ALJ “expressly” consider each of

 the Wilson factors within the written decision. See Tilley v. Comm’r of Soc. Sec., 394 F. App’x

 216, 222 (6th Cir. 2010) (indicating that, under Blakley and the good reason rule, an ALJ is not

 required to explicitly address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for

 weighing medical opinion evidence within the written decision).

          Finally, the Commissioner reserves the power to decide certain issues, such as a

 claimant’s RFC and a determination on whether a claimant meets the statutory definition of

 “disabled.” 20 C.F.R. §§ 404.1527(d), 416.927(d). Although the ALJ will consider opinions of

 treating physicians “on the nature and severity of [a claimant’s] impairment(s),” opinions on

 issues reserved to the Commissioner are generally not entitled to special significance. 20 C.F.R.

 §§ 404.1527(d), 416.927(d); Turner v. Comm’r of Soc. Sec., 381 F. App’x 488, 492–93 (6th Cir.

 2010).



          The ALJ analyzed and discussed Dr. Myers’ opinions as follows:

          Little weight is given to the opinion of Douglas A. Myers at Exhibit 10F dated
          February 21, 2017. Dr. Myers’ opinion that the claimant’s shoulder is disabling
          and he is unable to work pertains to an issue reserved to the Commissioner. It
          further is not consistent with Dr. Douglas’s [sic] own objective findings made near
          the same time. Treatment records from January 2017 note no arthritic changes or

                                                  18
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 19 of 22 PAGEID #: 1440




         edema. While the claimant had right shoulder pain, he performed full range of
         motion and his grip strength remained normal. Furthermore, despite his reports of
         the claimant’s significant and disabling pain, there is no evidence Dr. Myers
         prescribed the claimant and [sic] narcotic pain medication or anti-inflammatory
         medications (Exhibit 10F). The claimant testified at the hearing he took no
         prescription pain medication. Therefore, Dr. Myers [sic] opinions are not well
         supported and are not consistent with the objective medical evidence.

         Similarly, little weight is given to the November 2018 opinions of Dr. Myers at
         Exhibits 18F and 10F. The extreme lifting, carrying and reaching limitations, as
         well has his opinions as to the claimant’s absence from work are not well supported
         by his own treatment records. Dr. Myer’s [sic] most recent treatment of the
         claimant has related primarily to hypertension management, with limited physical
         examination. Examination findings are limited, noting occasion [sic] limited range
         of motion of the right shoulder. However, the claimant remains motor, sensory,
         and vascularly intact (Exhibit 17F). Dr. Myers reports that the claimant’s attempts
         to use his right shoulder have been met with prolonged episodes of pain and
         inability to perform tasks. Yet this is not documented in his own treatment records
         (Exhibit 17F, 18F)). Furthermore, despite these reported exacerbations of pain, Dr.
         Myers has not recently prescribed the claimant with any medications, such as
         narcotic pain medications, or any anti-inflammatories, or other pain medications
         for his shoulder pain (Exhibit 17F). On the contrary, the claimant’s hydrocodone
         was discontinued in July 2018 as the claimant no longer needed it (Exhibit 17F/6).
         Again, his most recent treatment records in January 2019 do not document any
         additional pain medication, muscle relaxers, or anti-inflammatory prescriptions
         (Exhibit 23F). The undersigned further notes that Dr. Myers is not an orthopedist
         or pain management specialist, and there is no indication he referred the claimant
         to pain management, despite his reports of the claimant’s disabling shoulder pain.
         Furthermore, the claimant testified he was not currently taking any pain medication.

 (sic) (R. at 30.)

         The undersigned finds that the ALJ erred when analyzing Dr. Myers’ November 2018

 opinion. The ALJ concluded that Dr. Myers’ November 2018 opinion was not well supported by

 his own treatment records. (Id.) Specifically, the ALJ concluded that Dr. Myers’ most recent

 treatments were related primarily to hypertension management with limited physical

 examinations and that his limited examinations noted that Plaintiff occasionally had limited

 range of motion in his right shoulder. That conclusion is belied, however, by the record, which

 demonstrates that Dr. Myers routinely examined Plaintiff’s shoulder and regularly found that



                                                 19
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 20 of 22 PAGEID #: 1441




 Plaintiff had pain and limited range of motion. On July 5, 2016, Dr. Myers found that Plaintiff

 had flexion, abduction, and internal and external rotation with mild discomfort and some

 persistent loss of motion. (R. at 1100.) On January 3, 2017, Plaintiff had pain with full range of

 motion in his shoulder and pain with abduction and flexion above 45°. (R. at 1096.) On July 11,

 2017, Plaintiff’s shoulder had pain with limited range of motion. (R. at 1268.) On October 11,

 2017, Plaintiff’s right shoulder and trapezius muscle were tender with full range of motion. (R.

 at 1266.) On January 11, and 17, 2018, Plaintiff’s right shoulder had limited range of motion.

 (R. at 1264, 1262.) On April 11, 2018, Plaintiff only had flexion to 50° and abduction to 45°

 before he had pain and loss of motion. (R. at 1258.) On July 11, 2018, Plaintiff’s right shoulder

 had limited range of motion in flexion/extension and abduction and rotation and pain with

 movement. (R. at 1253.) On October 19, 2018, Plaintiff’s shoulder was more painful with

 partial range of motion only.5 (R. at 1249.) On January 1, 2019, Dr. Myers wrote that Plaintiff

 had mild arthritic changes and loss of motion. (R. at 1333.) In short, Dr. Myers’s examinations

 were not limited, and his loss of motion findings were more than occasional.

        The ALJ also concluded that Dr. Myers’ treatment records did not support his report that

 Plaintiff’s attempts to use his right shoulder had been met with prolonged episodes of pain and

 inability to perform tasks. (R. at 30.) That conclusion is also belied by the record. On October

 4, 2016, Dr. Myers wrote that Plaintiff was “having issues with continued pain in his right

 shoulder and has lost his employment due to not being able to perform his job. He has tried

 work but is unable.” (R. at 1098.) On January 3, 2017, Dr. Myers wrote that Plaintiff continued


 5
  In a letter dated November 2, 2018, one day before Dr. Myer’s authored the November 2018
 opinion at issue, Dr. Myers indicated that Plaintiff had flexion of his shoulder to 90°; abduction
 to 60°; extension to 15°; and some loss of motion with both internal and external rotation, all of
 which were associated with pain at the end point, and that Plaintiff had pain with full flexion and
 abduction to those levels. (R. at 1281–82.)
                                                 20
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 21 of 22 PAGEID #: 1442




 to have daily pain in his shoulder and that Plaintiff was not working. (R. at 1096.) Throughout

 2017, Dr. Myers wrote that Plaintiff reported daily pain in his right shoulder and right hand. (R.

 at 1269, 1267, 1266.) On January 11, 2018, Dr. Myers noted that Plaintiff continued to have

 daily pain and discomfort in his shoulder and permanent loss of function. (R. at 1264.) On

 January 17, 2018, Dr. Myers wrote that Plaintiff reported daily pain and discomfort in his right

 shoulder and into his right bicep. (R. at 1260.) In short, Dr. Myers’ records reflect consistent

 reports of pain, discomfort, and loss of function. These reports are buttressed by Dr. Myers’

 examination findings, which, as described above, regularly found that Plaintiff had pain and

 limited range of motion in his shoulder.

        In summary, given the ALJ’s mischaracterization of Dr. Myers’ treatment notes, the

 undersigned cannot conclude that the ALJ’s reasons for discounting Dr. Myers’ November 2018

 opinion are supported by substantial evidence.

                           VI.     RECOMMENDED DISPOSITION

        Based on the foregoing, it is RECOMMENDED that the Court REVERSE the

 Commissioner’s non-disability determination and REMAND this case to the Commissioner and

 the ALJ under Sentence Four of § 405(g) for further consideration consistent with this R&R.

                            VII.   PROCEDURE ON OBJECTIONS

        If any party objects to this R&R, that party may, within fourteen (14) days of the date of

 this R&R, file and serve on all parties written objections to those specific proposed findings or

 recommendations to which objection is made, together with supporting authority for the

 objection(s). A District Judge of this Court shall make a de novo determination of those portions

 of the R&R or specified proposed findings or recommendations to which objection is made.

 Upon proper objections, a Disrict Judge of this Court may accept, reject, or modify, in whole or



                                                  21
Case: 2:20-cv-03636-JLG-CMV Doc #: 18 Filed: 06/15/21 Page: 22 of 22 PAGEID #: 1443




 in part, the findings or recommendations made herein, may receive further evidence or may

 recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

        The parties are specifically advised that failure to object to the R&R will result in a

 waiver of the right to have the District Judge review the R&R de novo, and also operates as a

 waiver of the right to appeal the decision of the District Court adopting the R&R. See Thomas v.

 Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                                    /s/ Chelsey M. Vascura___
                                                    CHELSEY M. VASCURA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                 22
